Case 16-42570-pwb      Doc 62 Filed 09/12/20 Entered 09/13/20 00:55:21                Desc Imaged
                            Certificate of Notice Page 1 of 5




      IT IS ORDERED as set forth below:



      Date: September 10, 2020
                                                          _________________________________

                                                                    Paul W. Bonapfel
                                                              U.S. Bankruptcy Court Judge
     _______________________________________________________________

                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                     ROME DIVISION

      IN RE:                                       )
                                                   )      CASE NO. 16-42570-PWB
               Kristopher O. Calhoun and           )
               Jessica L. Calhoun                  )
                                                   )      CHAPTER 13
                      Debtors.                     )

                ORDER ON DEBTORS’ MOTION TO SELL REAL PROPERTY

               On August 11, 2020, Debtor filed a Motion to Sell Real Property Pursuant to

      Bankruptcy Rule 6004 (Doc No. 57) seeking an approval of sale of one house located at

      204 Bailie Lane, Chatsworth, GA 30705.

               The Debtors will receive approximately $249,000 from the sale of the house and

      currently owe $97,657.02 on the mortgage.

               The Motion was set for a hearing and held on September 2, 2020. Debtors’

      counsel was present and no objection was announced. It is hereby

               ORDERED that the sale of the above listed property for approximately

      $249,000.00 is approved. It is further
Case 16-42570-pwb      Doc 62 Filed 09/12/20 Entered 09/13/20 00:55:21                 Desc Imaged
                            Certificate of Notice Page 2 of 5




             ORDERED that all funds payable to the Debtors in excess of their exemption

      shall be remitted to the Trustee for payment of 100% of all claims except that of the

      mortgage company.



                                      [END OF DOCUMENT]

      Prepared and Presented by:
             /s/
      Dan Saeger
      Attorney for Debtor
      Georgia Bar No. 680628
      SAEGER & ASSOCIATES, LLC
      706 S Thornton Ave. Ste D
      Dalton, GA 30720
      706-529-5566
      dan@whitfieldcountylaw.com

      No Opposition:

             /s/            with express permission
      K. Edward Safir, Staff Attorney for Mary Ida Townson
      Chapter 13 Trustee
      Georgia Bar No. 622149
      285 Peachtree Center Ave
      Suite 1600
      Atlanta, GA 30303
Case 16-42570-pwb   Doc 62 Filed 09/12/20 Entered 09/13/20 00:55:21   Desc Imaged
                         Certificate of Notice Page 3 of 5


                                DISTRIBUTION LIST

                            All parties on the PDLOLQJ Matrix.
     Case 16-42570-pwb         Doc 62 Filed 09/12/20 Entered 09/13/20 00:55:21                Desc Imaged
                                    Certificate of Notice Page 4 of 5
                                      United States Bankruptcy Court
                                      Northern District of Georgia
In re:                                                                                 Case No. 16-42570-pwb
Kristopher Oneal Calhoun                                                               Chapter 13
Jessica Leigh Calhoun
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 113E-6          User: mks                    Page 1 of 2                   Date Rcvd: Sep 10, 2020
                              Form ID: pdf649              Total Noticed: 36


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 12, 2020.
db/jtdb         Kristopher Oneal Calhoun,    Jessica Leigh Calhoun,    204 Bailie Ln,
                 Chatsworth, GA 30705-7354
aty            +Vanessa A. Leo,   Shapiro Pendergast & Hasty, LLP,     211 Perimeter Center Parkway NE,
                 Suite 300,   Atlanta, GA 30346-1305
ust            +Nancy J. Gargula,    Office of the US Trustee,    362 Richard Russell Bldg.,
                 75 Ted Turner Drive SW,    Atlanta, GA 30303-3330
cr             +Crockett Rentals, LLC,    384 Walnut Hill Road,    Bells, TN 38006-4128
20273164        Account Services LLC,    5959 Shallowford Rd Ste 427,    Chattanooga, TN 37421-2288
20273167        CHLD/CBNA Childrens Place,    PO Box 6497,    Sioux Falls, SD 57117-6497
20273168        Citicards CBNA,   PO Box 6241,     Sioux Falls, SD 57117-6241
20273170       +Crockett Rentals,    P.O. Box 579,    Bells, TN 38006-0579
20387706        First Associates Loan Servicing, LLC,     as agent for Loan Depot, LLC,   PO Box 503430,
                 San Diego, CA 92150-3430
20273172        L. Richard Sprouse, MD,    979 E 3rd St # C320,    Chattanooga, TN 37403-2136
20273173        Loan Depot,   26642 Towne Centre Dr,     Foothill Ranch, CA 92610-2808
21161336       +Loan Depot, LLC,    26642 Towne Center Drive,    Foothill Ranch, CA 92610-2808
20273174        Orange Lake Capital Management,     8505 W Irlo Bronson Memorial Hwy,   Kissimmee, FL 34747-8217
20273176        Santander Consumer USA,    PO Box 961245,    Fort Worth, TX 76161-0244
20566300       +loanDepot.com, LLC,    425 Phillips Blvd.,    Ewing, NJ 08618-1430

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion21.at.ecf@usdoj.gov Sep 10 2020 23:03:42
                 Office of the United States Trustee,    362 Richard Russell Building,     75 Ted Turner Drive, SW,
                 Atlanta, GA 30303-3315
cr             +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Sep 10 2020 23:00:50
                 PRA Receivables Management LLC,     POB 41067,    Norfolk, VA 23541-1067
20296585        E-mail/Text: ally@ebn.phinsolutions.com Sep 10 2020 23:02:39        Ally Financial,
                 PO Box 130424,   Roseville MN 55113-0004
20273165        E-mail/Text: ally@ebn.phinsolutions.com Sep 10 2020 23:02:39        Ally Financial,
                 PO Box 380901,   Minneapolis, MN 55438-0901
20273166        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Sep 10 2020 22:59:54        Capital One Bank,
                 PO Box 30281,   Salt Lake City, UT 84130-0281
20448018       +E-mail/Text: bankruptcy@cavps.com Sep 10 2020 23:04:23       Cavalry SPV I, LLC,
                 500 Summit Lake Drive, Ste 400,   Valhalla, NY 10595-2321
20273169        E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Sep 10 2020 23:03:40        Comenity Bank/Maurices,
                 PO Box 182789,   Columbus, OH 43218-2789
21621005        E-mail/Text: JCAP_BNC_Notices@jcap.com Sep 10 2020 23:04:19        JEFFERSON CAPITAL SYSTEMS LLC,
                 PO Box 7999,   St Cloud MN 56302
20273171        E-mail/Text: PBNCNotifications@peritusservices.com Sep 10 2020 23:02:53
                 Kohls Department Store,   PO Box 3115,    Milwaukee, WI 53201-3115
20523122        E-mail/PDF: resurgentbknotifications@resurgent.com Sep 10 2020 23:00:58
                 LVNV Funding, LLC its successors and assigns as,     assignee of Citibank, N.A.,
                 Resurgent Capital Services,   PO Box 10587,    Greenville, SC 29603-0587
20492830       +E-mail/Text: bankruptcydpt@mcmcg.com Sep 10 2020 23:03:58       MIDLAND FUNDING LLC,
                 PO BOX 2011,   WARREN, MI 48090-2011
20544360        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Sep 10 2020 23:00:04
                 Portfolio Recovery Associates, LLC,    POB 41067,    Norfolk VA 23541
22201114       +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Sep 10 2020 23:01:51
                 PRA Receivables Management, LLC as agent of,    Portfolio Recovery Associates, LLC,
                 PO Box 41067,   Norfolk, VA 23541-1067
20393219        E-mail/Text: bnc-quantum@quantum3group.com Sep 10 2020 23:03:50
                 Quantum3 Group LLC as agent for,    Comenity Bank,    PO Box 788,    Kirkland, WA 98083-0788
20273175        E-mail/Text: elevate@ebn.phinsolutions.com Sep 10 2020 23:05:00        Rise,
                 4150 International Plz Ste 300,   Fort Worth, TX 76109-4819
20273178        E-mail/PDF: gecsedi@recoverycorp.com Sep 10 2020 22:59:48       SYNCB Toro Consumer,
                 PO Box 965036,   Orlando, FL 32896-5036
20273177        E-mail/PDF: gecsedi@recoverycorp.com Sep 10 2020 23:01:34       Syncb Golfsmith,     PO Box 965036,
                 Orlando, FL 32896-5036
20273179        E-mail/PDF: gecsedi@recoverycorp.com Sep 10 2020 23:01:34       Syncb/American Eagle,
                 PO Box 965028,   Orlando, FL 32896-5028
20273180        E-mail/PDF: gecsedi@recoverycorp.com Sep 10 2020 23:00:36       Syncb/Belk,    PO Box 965028,
                 Orlando, FL 32896-5028
20273181        E-mail/PDF: gecsedi@recoverycorp.com Sep 10 2020 23:01:34       Syncb/Old Navy,     PO Box 965005,
                 Orlando, FL 32896-5005
20273182        E-mail/PDF: gecsedi@recoverycorp.com Sep 10 2020 23:00:38       Syncb/WalMart,    PO Box 965024,
                 Orlando, FL 32896-5024
                                                                                               TOTAL: 21
      Case 16-42570-pwb               Doc 62 Filed 09/12/20 Entered 09/13/20 00:55:21                                Desc Imaged
                                           Certificate of Notice Page 5 of 5


District/off: 113E-6                  User: mks                          Page 2 of 2                          Date Rcvd: Sep 10, 2020
                                      Form ID: pdf649                    Total Noticed: 36


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*              +First Associates Loan Servicing, LLC,   as agent for Loan Depot, LLC,    PO Box 503430,
                   San Diego, CA 92150-3430
cr*             ++JEFFERSON CAPITAL SYSTEMS LLC,   PO BOX 7999,   SAINT CLOUD MN 56302-7999
                 (address filed with court: Jefferson Capital Systems LLC,    PO Box 7999,
                   St Cloud, MN 56302-9617)
20314023*         Ally Financial,   PO Box 130424,   Roseville MN 55113-0004
                                                                                               TOTALS: 0, * 3, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 12, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 10, 2020 at the address(es) listed below:
              Bouavone Amphone     on behalf of Creditor   LoanDepot.com, LLC bamphone@alaw.net
              Cory Patrick Sims    on behalf of Creditor   LoanDepot.com, LLC csims@alaw.net,
               anhsalaw@infoex.com
              Dan Saeger    on behalf of Joint Debtor Jessica Leigh Calhoun dan@whitfieldcountylaw.com
              Dan Saeger    on behalf of Debtor Kristopher Oneal Calhoun dan@whitfieldcountylaw.com
              Daniel R. Saeger    on behalf of Joint Debtor Jessica Leigh Calhoun
               thegeorgialawfirm@gmail.com;dan@whitfieldcountylaw.com
              Daniel R. Saeger    on behalf of Debtor Kristopher Oneal Calhoun
               thegeorgialawfirm@gmail.com;dan@whitfieldcountylaw.com
              Emmett L. Goodman, Jr.    on behalf of Creditor    Crockett Rentals, LLC bkydept@goodmanlaw.org,
               dwilder@goodmanlaw.org
              James E. Albertelli    on behalf of Creditor    LoanDepot.com, LLC BKGA@albertellilaw.com
              Mary Ida Townson    courtdailysummary@atlch13tt.com
              Robert Scott Rickman    on behalf of Debtor Kristopher Oneal Calhoun rob@thegeorgialawfirm.com,
               thegeorgialawfirm@gmail.com;robrickman@gmail.com
              Robert Scott Rickman    on behalf of Joint Debtor Jessica Leigh Calhoun rob@thegeorgialawfirm.com,
               thegeorgialawfirm@gmail.com;robrickman@gmail.com
              Susan B. Shaw    on behalf of Creditor   LoanDepot.com, LLC BKGA@albertellilaw.com
                                                                                              TOTAL: 12
